Name: Commission Regulation (EEC) No 2849/76 of 25 November 1976 amending Regulation (EEC) No 1054/68 determining the list of agencies certifying the admissibility to certain tariff headings of certain milk products from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 11 . 76 No L 327/ 17Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2849/76 of 25 November 1976 amending Regulation (EEC) No 1054/68 determining the list of agencies certi ­ fying the admissibility to certain tariff headings of certain milk products from third countries Regulation (EEC) No 1084/75 ; whereas an agency may be included in the list only if it meets the require ­ ments of Article 7 of Regulation (EEC) No 1053/68 ; Whereas Switzerland has recognized the 'Division de l'agriculture du dÃ ©partement federal de l'Ã ©conomie publique' at Berne as an issuing agency for Tilsit cheese in addition to the 'Centrale suisse du commerce du Tilsit', which is already listed in the Annex to Regulation (EEC) No 1054/68 ; whereas this agency has undertaken to meet the requirements of Article 7 of Regulation (EEC) No 1053/68 ; whereas the list in the Annex to Regulation (EEC) No 1054/68 should therefore be supplemented accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 559/76 (2 ), and in particular Article 14 (7) thereof, Whereas pursuant to Article 1 of Commission Regula ­ tion (EEC) No 1053/68 of 23 July 1968 defining the conditions for the entry of certain milk products under certain tariff headings (3 ), as last amended by Regulation (EEC) No 1084/75 (4 ), the entry of products from third countries under subheading ex 04.04 E I b) 2 of the Common Customs Tariff is subject to the production of a certificate duly stamped by an issuing agency appearing on a list to be esta ­ blished ; whereas such a list was established by Commission Regulation (EEC) No 1054/68 of 23 July 1968 determining the list of agencies certifying the admissibility to certain tariff headings of certain milk products from third countries (5), as last amended by HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 1054/68 the section on Switzerland concerning Tilsit is replaced by the following : Third countries Tariff heading of products Issuing agency Designation Location ex 04.04 E I b) 2 Tilsit Centrale suisse du commerce du Tilsit and Division de l' agriculture du dÃ ©partement fÃ ©dÃ ©ral de l'Ã ©conomie publique Weinfelden Berne (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 67, 15 . 3 . 1976, p. 9 . ( 3 ) OJ No L 179 , 25 . 7 . 1968 , p . 17 . (&lt;) OJ No L 107, 26 . 4 . 197 5 , p . 10 . ( 5 ) OJ No L 179 , 25 . 7 . 1968 , p . 25 . No L 327/ 18 Official Journal of the European Communities 26 . 11 . 76 Article 2 This Regulation shall enter into force on 1 January 1977 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 November 1976 . For the Commission P. J. LARDINOIS Member of the Commission